           Case 1:19-cr-00449-LO Document 135 Filed 08/04/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF MARYLAND

United States of America                     *
                                             *       Case No.: 1:19-cr-00449
v.                                           *
                                             *
Kenneth Ravenell                             *
                                             *
               Defendant.                    *
                                             *
*      *       *      *       *       *      *       *      *       *       *      *        *       *

        MOTION TO SEAL DEFENDANT’S SUR-SURREPLY IN SUPPORT OF
                         MOTION TO SUPPRESS

       Mr. Kenneth Ravenell, by and through undersigned counsel, hereby moves this Court for

leave to file under seal Defendant’s Sur-Surreply in Support of Motion to Suppress and all attached

exhibits. The basis of this request is that the Sur-Surreply in Support of Motion to Suppress and

supporting exhibit refer to documents that are covered by this Court’s Consent Discovery and

Protective Order [ECF-37].

       WHEREFORE, Mr. Ravenell requests that this Court grant this Motion and place the

Defendant’s Reply in Support of Motion to Suppress and all attached exhibits, under seal.




                           [SPACE INTENTIONALLY LEFT BLANK]
        Case 1:19-cr-00449-LO Document 135 Filed 08/04/20 Page 2 of 3



August 4, 2020                      Respectfully submitted,

                                    SCHULTE ROTH & ZABEL LLP

                                    /s/ Aislinn Affinito
                                    ______________________________
                                    Peter H. White (D.C. Bar: 468746) (VA Bar: 32310)
                                    Aislinn Affinito (D.C. Bar: 1033700) (CA Bar:
                                    300265)
                                    McKenzie Haynes (D.C. Bar: 1644567) (N.Y. Bar:
                                    5683859)
                                    Schulte Roth & Zabel
                                    901 Fifteenth Street, NW, Suite 800
                                    Washington, DC 20005
                                    pete.white@srz.com
                                    aislinn.affinito@srz.com
                                    mckenzie.haynes@srz.com
                                    Attorneys for Kenneth Ravenell


                                    Outlaw PLLC

                                    /s/ Lucius T. Outlaw III
                                    _______________________________
                                    Lucius T. Outlaw III (#20677)
                                    Outlaw PLLC
                                    1351 Juniper St. NW
                                    Washington, DC 20012
                                    (202) 997-3452
                                    loutlaw3@outlawpllc.com
                                    Attorney for Kenneth Ravenell




                                      2
          Case 1:19-cr-00449-LO Document 135 Filed 08/04/20 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 4th day of August, 2020, I caused a copy of Defendant’s Motion

to Seal Defendant’s Sur-Surreply in Support of Motion to Suppress to be served via e-mail and

ECF/PACER upon counsel for the United States of America and counsel for the Filter Team,

identified below. A true and correct copy was also filed in the District of Maryland.




                                                             /s/ Aislinn Affinito
                                                             ______________________________
                                                             Aislinn Affinito
                                                             Attorney for Kenneth Ravenell

cc:

       Leo Wise
       Matthew Maddox
       Assistant United States Attorneys
       36 South Charles Street, 4th Floor
       Baltimore, Maryland 21201
       (410) 209-4817
       leo.wise@usdoj.gov
       matthew.maddox2@usdoj.gov

       Elizabeth G. Wright
       Leah B. Grossi
       U.S. Attorney’s Office for the District of Maryland
       elizabeth.wright2@usdoj.gov
       leah.grossi@usdoj.gov




                                                3
